Supreme Court of Florida
                                     ____________

                                      No. SC15-22
                                     ____________

                                   CORTEZ HATTEN,
                                      Petitioner,

                                           vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                    [August 25, 2016]

POLSTON, J.

      We review the decision of the First District Court of Appeal in Hatten v.

State, 152 So. 3d 849 (Fla. 1st DCA 2014), in which the First District certified

conflict with decisions of the Second, Fourth, and Fifth Districts.1 For the reasons

expressed below, we quash the First District’s decision in Hatten and approve the

decisions in the conflict cases.




      1. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.
                                 I. BACKGROUND

      Hatten was charged by amended information with five counts: count I,

murder in the second degree of Kenneth Moran; count II, attempted second-degree

murder of Ja’Tavrious McCray; count III, attempted second-degree murder of

Anthony Chavers, Jr.; count IV, aggravated assault with a firearm of Reshard

Jackson; and count V, possession of a firearm by a convicted felon. After trial, the

jury returned a verdict of guilty of the lesser crime of manslaughter as to count I;

not guilty as to count II; guilty as charged as to count III, with a special finding

that Hatten “actually possessed and discharged a firearm and caused death or great

bodily harm;” not guilty as to count IV; and guilty as charged as to count V. As it

appears on the judgment and sentence, the trial court sentenced Hatten to the

following for count III:

      To Be Imprisoned (Check one; unmarked sections are inapplicable):

      _____ For a term of natural life.
      __X__ For a term of ______40______ months / years. (25 yr. min.
      mand.)
      _____ Said SENTENCE SUSPENDED for a period of __________
      subject to the conditions set forth in this order.

      Hatten filed an amended motion to correct sentencing errors pursuant to rule

3.800(b)(2), and argued, among other things, that as to count III, the court erred

“by imposing an illegal 40-year prison sentence with a 25-year mandatory

minimum term for a second degree felony.” On appeal, in its clarified opinion, the


                                          -2-
First District explained that Hatten argued that “his 40-year sentence with a 25-

year mandatory minimum term for count III is illegal because the 40-year term

exceeds the 30-year statutory maximum for a first-degree felony.” Hatten, 152 So.
3d at 850. The First District’s opinion continues:

             We affirm [this] issue based upon Kelly v. State, 137 So. 3d 2,
      6-7 (Fla. 1st DCA 2014), wherein this court held that “circuit courts in
      the First District may, pursuant to [the 10-20-Life statute], impose a
      sentence in addition to its selected mandatory minimum sentence
      without regard to whether additional statutory authority for such an
      additional sentence exists.” And, as we did in Kelly, we certify
      conflict with Wiley v. State, 125 So. 3d 235 (Fla. 4th DCA 2013), to
      the extent that case held that a trial court may not impose a sentence in
      excess of the mandatory minimum term imposed under the 10-20-Life
      statute unless such a sentence is authorized by some other statute. We
      also certify conflict with decisions from the Second,[N.2] Fourth,[N.3]
      and Fifth[N.4] Districts which held that the trial court may not impose a
      sentence in excess of 30 years for a first-degree felony under the 10-
      20-Life statute when the court imposes a mandatory minimum term of
      less than 30 years.

             [N.2] Martinez v. State, 114 So. 3d 1119, 1120 (Fla. 2d
             DCA 2013); Sheppard v. State, 113 So. 3d 148, 149 (Fla.
             2d DCA 2013); Prater v. State, 113 So. 3d 147, 147-48
             (Fla. 2d DCA 2013).

             [N.3] Levine v. State, [162 So. 3d 106 (Fla. 4th DCA
             2014)] (reversing 50-year sentence for attempted second-
             degree murder where trial court only imposed a 25-year
             minimum mandatory term under the 10-20-Life statute
             and certifying conflict with Kelly); see also Antoine v.
             State, 138 So. 3d 1064, 1078 (Fla. 4th DCA 2014);
             Walden v. State, 121 So. 3d 660, 661 (Fla. 4th DCA
             2013).

             [N.4] Wooden v. State, 42 So. 3d 837, 837 (Fla. 5th
             DCA 2010) (“[O]nce the trial court imposed the
             minimum mandatory sentence of twenty-five years, it

                                        -3-
               could not exceed the thirty year maximum penalty for a
               first degree felony under section 775.082(3)(b). The
               twenty-five year to life minimum mandatory range under
               section 775.087(2)(a)(3) does not create a new statutory
               maximum penalty of life imprisonment.”) (citation
               omitted); see also Roberts v. State, [158 So. 3d 618 (Fla.
               5th DCA 2013)]; McLeod v. State, 52 So. 3d 784, 786
               (Fla. 5th DCA 2010).

Id.

                                    II. ANALYSIS

         Hatten argues that the trial court erred as a matter of law by sentencing him

for count III (attempted second-degree murder) to 40 years with a 25-year

mandatory minimum pursuant to section 775.087(2), the 10-20-Life statute. We

agree.

         Questions of statutory interpretation are reviewed de novo. See Mendenhall

v. State, 48 So. 3d 740, 747 (Fla. 2010). “A court’s purpose in construing a statute

is to give effect to legislative intent, which is the polestar that guides the court in

statutory construction.” Id. (quoting Larimore v. State, 2 So. 3d 101, 106 (Fla.

2008)). The court must begin with the “ ‘actual language used in the statute’. . .

because legislative intent is determined primarily from the statute’s text.” Id. at

747-48 (quoting Heart of Adoptions, Inc. v. J.A., 963 So. 2d 189, 198 (Fla. 2007)).

“[W]hen the language of the statute is clear and unambiguous and conveys a clear

and definite meaning . . . the statute must be given its plain and obvious meaning.”




                                          -4-
Id. at 748 (quoting Velez v. Miami-Dade Cty. Police Dep’t, 934 So. 2d 1162, 1164

(Fla. 2006)).

      “Section 775.087, Florida Statutes, commonly referred to as the 10-20-Life

statute, provides for mandatory minimum sentences for offenders who possess or

use a firearm in some manner during the commission of certain crimes.” Id. at

746. And “[t]he mandatory minimum sentences differ depending on whether the

defendant possessed the firearm, discharged the firearm, or discharged the firearm

and inflicted death or great bodily harm.” Id. In the situation where the defendant

discharged a firearm and inflicted death or great bodily harm, the 10-20-Life

statute provides the following:

             Any person who is convicted of a felony or an attempt to
      commit a felony listed in sub-subparagraphs (a)1.a.-q., regardless of
      whether the use of a weapon is an element of the felony, and during
      the course of the commission of the felony such person discharged a
      “firearm” or “destructive device” as defined in s. 790.001 and, as the
      result of the discharge, death or great bodily harm was inflicted upon
      any person, the convicted person shall be sentenced to a minimum
      term of imprisonment of not less than 25 years and not more than a
      term of imprisonment of life in prison.

§ 775.087(2)(a)3., Fla. Stat. (emphasis added).

      Paragraph 775.087(2)(b), provides that these mandatory minimum sentences

do not prevent a court from imposing a longer sentence as authorized by law:

            Subparagraph (a)1., subparagraph (a)2., or subparagraph (a)3.
      does not prevent a court from imposing a longer sentence of
      incarceration as authorized by law in addition to the minimum
      mandatory sentence, or from imposing a sentence of death pursuant to


                                        -5-
      other applicable law. Subparagraph (a)1., subparagraph (a)2., or
      subparagraph (a)3. does not authorize a court to impose a lesser
      sentence than otherwise required by law.

§ 775.087(2)(b), Fla. Stat. Additionally, the same paragraph states that the

defendant is not eligible for gain-time or early release prior to serving the

mandatory minimum sentence imposed pursuant to the 10-20-Life statute:

             Notwithstanding s. 948.01, adjudication of guilt or imposition
      of sentence shall not be suspended, deferred, or withheld, and the
      defendant is not eligible for statutory gain-time under s. 944.275 or
      any form of discretionary early release, other than pardon or executive
      clemency, or conditional medical release under s. 947.149, prior to
      serving the minimum sentence.

Id.

      But for the 10-20-Life statute, section 775.082, Florida Statutes, provides the

statutory maximums for the crimes involved in this case. Specifically, for count III

in this case, the statutory maximum sentence for a first-degree felony2 is 30 years.

§ 775.082(3)(b), Fla. Stat. This Court in Mendenhall, 48 So. 3d at 742, clarified

the issue of “whether the mandatory minimum terms of twenty-five years to life

provide the trial judge with discretion to impose a mandatory minimum of twenty-

five years to life without regard to the statutory maximum for the crime contained

in section 775.082, Florida Statutes (2004).” And this Court expressly


      2. The offense was reclassified as a first-degree felony under section
775.087(1)(b), Florida Statutes, because the jury found that Hatten actually
possessed and discharged a firearm during the commission of the felony inflicting
death upon the victim.


                                         -6-
“conclude[d] that the trial court has discretion under section 775.087(2)(a)(3) to

impose a mandatory minimum of twenty-five years to life, even if that mandatory

minimum exceeds the statutory maximum provided for in section 775.082.” Id.

       As to count III, which is at issue in this case, the information, jury verdict,

judgment, and sentence demonstrate that Hatten was charged with and found guilty

of attempted second-degree murder, a felony that is listed in sub-subparagraphs

(a)1.a.-q. See § 777.04(4)(c), Fla. Stat.; § 782.04(2), Fla. Stat.; §

775.087(2)(a)1.a., Fla. Stat. And during the course of the commission of the

felony, the jury found that Hatten actually possessed and discharged a firearm and

caused death or great bodily harm. Accordingly, the trial court had the discretion

pursuant to section 775.087(2)(a)3. to impose a mandatory minimum sentence

anywhere within the range of 25 years to life for count III even if the selected

mandatory minimum exceeds the statutory maximum absent the 10-20-Life statute.

       In this case, the trial court imposed a total sentence of 40 years’

imprisonment for count III, with a 25-year mandatory minimum sentence. The

trial court did not impose its entire sentence pursuant to the 10-20-Life statute. A

sentence imposed pursuant to the 10-20-Life statute is a mandatory minimum

sentence that is not eligible for gain-time or early release. See § 775.087(2)(b),

Fla. Stat.




                                          -7-
      Notably, the trial court could have imposed the total 40-year sentence as a

mandatory minimum sentence pursuant to the 10-20-Life statute, even though it

would exceed the 30-year maximum under the general sentencing statute, pursuant

to Mendenhall. However, the sentence imposed was the following: “For a term of

40 years (25 yr. min. mand.).” There is no statutory authority for the additional

term of years beyond the selected mandatory minimum (of 25 years) under the 10-

20-Life statute. Although this Court in Mendenhall clarified that the 10-20-Life

statute prevails over the general sentencing maximums, if the trial court chooses to

impose a sentence beyond the selected mandatory minimum sentence pursuant to

the 10-20-Life statute, additional statutory authority is required.

                                 III. CONCLUSION

      For the reasons expressed above, we quash the First District’s decision in

Hatten and remand for resentencing.3 We also approve the holding of the Fourth

District in Wiley certified to be in conflict by the First District in Hatten, as well as

the holdings certified to be in conflict from the Second, Fourth, and Fifth Districts.

      It is so ordered.

LABARGA, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, and PERRY,
JJ., concur.




      3. Hatten did not specifically brief here what the appropriate sentence
should be.


                                          -8-
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      First District - Case No. 1D12-5504

      (Gadsden County)

Jeffrey Edward Lewis, Criminal Conflict and Civil Regional Counsel, Pensacola,
Florida; and Melissa Joy Ford, Assistant Regional Conflict Counsel, Tallahassee,
Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and Angela
Renee Hensel, Assistant Attorney General, Tallahassee, Florida,

      for Respondent




                                       -9-